DETAILED ACTION
Claim(s) 57-76 are presented for examination. 
Claims 57, 61, 62 and 67 are amended.
Claim(s) 1-56 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
Applicant’s amendments filed July 8th, 2022 do not place the claims in condition for allowance since previously cited prior art by “Sun” still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.

Response to Arguments
Applicant’s arguments (see remarks pages 17-27 of 28) filed July 8th, 2022 with respect to rejection of claim(s) 57-76 under 35 U.S.C. § 102(a)(2) have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 57, the applicant argued that, Sun does not teach or suggest the limitation of "generating indication information about a Hybrid Automatic Repeat reQuest Acknowledgement (HARQ- ACK), the indication information about the HARQ-ACK being used to indicate whether there is HARQ-ACK information on a target PUSCH ... In sum, what has been taught by Sun is to transmit HARQ-ACK itself via PUSCH. Specifically, as recited in paragraph [0069] of Sun, it is described how to transmit the specific AN (ACK/NACK) information on PUSCH by means of coding and modulation, but does not teach the indication information (i.e., the indication information about the HARQ-ACK being used to indicate whether there is HARQ- ACK information on a target PUSCH) as recited in the claimed invention" [Remarks, pages 17-27 of 28].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

	Sun fig. 2: Step(s) “201” – “205”, pg. 4, ¶55 - ¶69 discloses as follows:

    PNG
    media_image1.png
    1060
    756
    media_image1.png
    Greyscale


	[0060] Step 204: The terminal device generates, based on second indication information, HARQ-ACK feedback information that needs to be fed back in the target TTI.

	[0061] Specifically, after the terminal device determines the target TTI, when the terminal device generates the HARQ-ACK feedback information that needs to be fed back in the target TTI, the terminal device may determine, based on first indication information corresponding to each piece of received downlink data, downlink data corresponding to the target TTI, and generate, based on each piece of determined downlink data, the first indication information corresponding to each piece of downlink data, and the second indication information, the HARQ-ACK feedback information that needs to be fed back in the target TTI. The first indication information corresponding to each piece of downlink data indicates the target TTI.

	[0062] The second indication information indicates information about the number of bits of the HARQ-ACK feedback information that needs to be fed back in the target TTI. Specifically, the second indication information may be indication information used to indicate a total number of bits of the HARQ-ACK feedback information in the target TTI, or a preset feedback delay. The preset feedback delay is a minimum difference between the TTI for transmitting the downlink data and the target TTI for feeding back the HARQ-ACK feedback corresponding to the downlink data. The preset feedback delay is a delay pre-agreed between the base station and the terminal device.

...
	[0068] Step 205: The terminal device sends the HARQ-ACK feedback information to the base station in the target TTI.

	[0069] During feeding back each piece of HARQ-ACK feedback, the terminal device may perform coding and modulation on the each piece of HARQ-ACK feedback to map the each piece of HARQ-ACK feedback to an uplink channel, and then send the HARQ-ACK feedback information to the base station. Optionally, each piece of HARQ-ACK feedback may be sent on a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH). This is not limited in this embodiment.

In other words, “Sun” teaches:
"generating indication information about a Hybrid Automatic Repeat reQuest Acknowledgement (HARQ- ACK), the indication information about the HARQ-ACK being used to indicate whether there is HARQ-ACK information on a target PUSCH” by disclosing – The terminal device generates, based on second indication information, HARQ-ACK feedback information that needs to be fed back in the target TTI.

"the indication information (i.e., the indication information about the HARQ-ACK being used to indicate whether there is HARQ- ACK information on a target PUSCH) ...” by disclosing – The second indication information indicates information about the number of bits of the HARQ-ACK feedback information that needs to be fed back in the target TTI.


	Therefore, “Sun” clearly provides anticipation under 35 U.S.C. §102(a)(2) for teaching each and every limitation of the amended claim(s).

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469